Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-17, 19 and 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-VII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.
Response to Amendment
This office action is responsive to the amendment filed on December 21, 2020.  As directed by the amendment: no claims have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-31 are presently pending in this application.  Claims 6-17, 19 and 22-26 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear if the follower 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 20-21 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivey et al. (Spivey), US 2008/0312506 A1.
Regarding claim 1, Spivey discloses a steerable catheter assembly (endoscopic device 10, P0034) comprising: a catheter (elongate shaft 12, P0034) with two or more pull wires (tensioning elements 29, 31, P0037) that flex the catheter; a control handle (handle 14, P0034) coupled to the catheter, the control handle comprising: a direction control (actuator 25, P0034) coupled to the two or more pull wires such that adjustment of the direction control adjusts a direction of catheter flex by the two or more pull wires (actuator 25 allows for controlled articulation of the working end of the device 10, P0034): and a magnitude control (trigger 18, P0034) coupled to the two or more pull wires such that adjustment of the magnitude control adjusts the magnitude of catheter flex (the trigger 18 can be actuated to move the actuator 25 between first and second positions. In the first position, i.e., the disengaged position, the actuator 25 can be disengaged from the tensioning element(s) to allow the tensioning element(s) to move freely relative thereto which will allow the elongate shaft 12 to flex as it is inserted 
Regarding claim 2, Spivey discloses the steerable catheter assembly of claim 1, wherein the magnitude control adjusts the magnitude of catheter flex independent of the catheter flex direction (trigger 18 adjusts the magnitude of catheter flex independent of the actuator 25, P0034 and P0048).  
Regarding claim 3, Spivey discloses the steerable catheter assembly of claim 1, wherein the direction control and the magnitude control are selected from the group consisting of levers, knobs (rotational knob, P0047 and Fig. 3C) dials, or a device that receives a digital input.  
Regarding claim 20, Spivey discloses the steerable catheter assembly of claim 1, wherein the control handle independently adjusts a magnitude of radial flex of the catheter (disengagement or engagement of trigger 18, P0034) and a circumferential angle (controlled articulation of the working end of the device 10, P0034) in which the radial is directed (trigger 18 and actuator 25 are operated independently, P0034 and P0048).  
Regarding claim 21, Spivey discloses the steerable catheter assembly of claim 1, wherein a magnitude of radial flex of the catheter (disengagement or engagement of trigger 18, P0034) and a circumferential angle in which the radial flex occurs (controlled articulation of the working end of the device 10, P0034) is adjusted without rotating the catheter about a longitudinal axis of the catheter (the longitudinal axis runs from the 
Regarding claim 27, Spivey discloses a method of steering a catheter (endoscopic device 10, P0034) comprising: moving a direction control (actuator 25, P0034) to adjust a direction of catheter (elongate shaft 12, P0034 and P0047) flex by adjusting the tension in two or more pull wires (tensioning elements 29, 31, P0037); moving a magnitude control (trigger 18, P0034) to adjust a magnitude of catheter flex by adjusting the tension in the two or more pull wires (P0045 and 0048).  
Regarding claim 28, Spivey discloses the method of claim 27, wherein the magnitude of catheter flex adjustment is independent of the catheter flex direction adjustment (trigger 18 adjusts the magnitude of catheter flex independent of the actuator 25, P0034 and P0048).  
Regarding claim 29, Spivey discloses the method of claim 27, wherein movement of the two or more pull wires in an axial direction controls the magnitude of catheter flex (trigger 18 will slide the actuator 25 in a proximal direction, P0045) and rotational movement controls the direction of catheter flex (control members apply a rotational force, P0047).  
Regarding claim 30, 
Regarding claim 31, Spivey discloses the method of claim 27, further comprising fixing one of the direction control and magnitude control while permitting change of the other of the direction control and magnitude control (trigger control 18 is fixed in the closed position to allow actuator 25 to control of the tensioning elements, P0048).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10,835,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the features of the application claims can be found in the patent claims.  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes more features and is therefore more specific.  This is clear when looking to dependent claims 2 and 4 of the patent.  Thus the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claim 1 of the application.  It has been held that the generic invention is anticipated by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. 
Claims 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-24 of US 10,835,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the features of the application claims can be found in the patent claims.  The difference between claim 27 of the application and claim 19 of the patent lies in the fact that the patent claim includes more features and is therefore more specific.  Thus the invention of claim 19 of the patent is in effect a "species" of the "generic" invention of claim 27 of the application.  It has been held that the generic invention is anticipated by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 27 of the application is anticipated by claim 19 of the patent, it is not patentably distinct from claim 19 of the patent.  Similar rationale applies to the remainder of the listed claims.  It is noted that in some cases, different language is used in the application and the patent claims, however, the implied structures are analogous. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783